

114 S3122 IS: Restoring Education And Learning Act of 2016
U.S. Senate
2016-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3122IN THE SENATE OF THE UNITED STATESJune 29, 2016Mr. Schatz (for himself, Mr. Durbin, Mr. Whitehouse, Mr. Sanders, Mr. Markey, Mr. Merkley, Mrs. Gillibrand, Mr. Franken, Mr. Booker, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo reinstate Federal Pell Grant eligibility for individuals incarcerated in Federal and State penal
			 institutions, and for other purposes.
	
 1.Short titleThis Act may be cited as the Restoring Education And Learning Act of 2016 or the REAL Act of 2016. 2.Reinstatement of Federal pell grant eligibilitySection 401(b) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)) is amended—
 (1)by striking paragraph (6); (2)by redesignating paragraph (7) as paragraph (6); and
 (3)in paragraph (2)(A)(ii), by striking (7)(B) and inserting (6)(B). 3.Effective dateThe amendments made by section 2 shall be effective for academic year 2016–2017 and succeeding academic years.